Citation Nr: 0412980	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating greater than 40 
percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1997 
until May 2001.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued the assignment of a 40 
percent disability rating for the appellant's service-
connected low back disability.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant, through his 
contentions, reasonably raised the issue of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU).  38 C.F.R. § 4.16 (2003).  Furthermore, the RO has 
not previously address this issue.  Therefore, the Board 
refers the issue of the appellant's entitlement to TDIU to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
subjective complaints of pain, weakness, loss of motion, and 
difficulty sitting and standing for prolonged periods of 
time.  

2.  The objective medical evidence shows limited range of 
motion, pain on extension, pain on flexion, pain on right and 
left lateral flexion, and pain on rotation.  The objective 
medical evidence also shows the absence of incoordination, 
weakness, fatigability, and neurological deficiencies.  
Functional loss due to pain was minimal, and no history of 
flare-ups was indicated.

3.  The appellant's low back disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for service-connected low back disability are not 
satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5293, 4.124a (2003).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
low back disability.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim for an increased 
disability rating for his service-connected low back 
disability.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the April 2003 rating 
decision on appeal, the statement of the case (SOC), and 
multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claims.  For example, in March 
2003, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA and current case 
law, the letter informed the appellant what evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also informed him of the legal elements of an 
increased rating claim.  The Board additionally notes that 
the March 2003 VCAA notification letter was provided to the 
appellant prior to the initial adjudication of his claim in 
April 2003.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The VCAA notification letter sent to the appellant in March 
2003 is legally sufficient.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records and 
the appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded a VA examination in 
March 2003 with respect to the issue on appeal.  Therefore, 
the Board finds that a VA reexamination is not necessary 
because there exists sufficient medical evidence to decide 
the appellant's claim.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to an Increased Rating Greater than 40 
Percent for Low Back Disability

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The appellant's service-connected low back disability is 
currently evaluated as 40 percent disabling pursuant to 
Diagnostic Code 5293 (2002).  The Board additionally notes 
that the appellant filed his claim for an increased rating 
for his service-connected low back disability in March 2003.  
Furthermore, effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for intervertebral disc syndrome.  
Therefore, because the appellant filed his claim for an 
increased rating in March 2003, or after the effective date 
of the amendment to the intervertebral disc syndrome 
regulations, his increased rating claim must be evaluated 
pursuant to the new regulations.

The Board additionally notes that the RO previously 
considered both the old and the new intervertebral disc 
syndrome regulations in adjudicating the appellant's claim 
for an increased rating.  However, as previously discussed, 
the Board finds that only the new regulations are applicable 
to the appellant's claim for an increased rating for his 
service-connected low back disability.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
and postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Assignment of a 60 percent 
rating, or the schedular maximum for intervertebral disc 
syndrome is warranted when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code, 5293, 
Note (1) (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code, 5293, Note 
(2) (2003).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  See 
38 C.F.R. § 4.71a, Diagnostic Code, 5293, Note (3) (2003).

The Board has thoroughly reviewed all of the medical evidence 
of record, including VA examination records and the 
appellant's own contentions.  However, despite the 
appellant's contentions, the VA examination records from 
March 2003 specifically show "no neurological deficiency" 
and "no history of flare ups".  Accordingly, an increased 
rating cannot be awarded on the basis of any neurologic 
disabilities.  38 C.F.R. § 4.124a (2003).  In addition, the 
VA examiner's finding of "no history of flare ups" 
similarly precludes an increased rating on the basis of any 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

At this point, the Board must also consider whether an 
increased rating is warranted based upon any chronic 
orthopedic manifestations of the appellant's intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The appellant contends that his service-connected 
low back disability is manifested by pain, weakness, loss of 
motion, and difficulty sitting and standing for prolonged 
periods of time.  The objective medical evidence of record 
shows that the appellant's range of motion includes extension 
to 20 degrees with pain, flexion to 45 degrees with pain, 
right and left lateral flexion to 15 degrees with pain, and 
rotation to 15 degrees with pain.  Furthermore, the March 
2003 VA examiner also found no evidence of incordination, 
weakness, or fatigability, functional loss due to pain was 
minimal, and no history of flare ups.  The examiner's 
diagnosis was "subjective complaint of pain in the lower 
back with limited range of motion.  X-rays are normal without 
any evidence of residual of traumatic pathology".

In consideration of the appellant's aforementioned orthopedic 
manifestations, Diagnostic Codes 5285, 5286, and 5289 all 
provide for possible ratings of the spine in excess of the 
appellant's current 40 percent disability rating.  For 
example, Diagnostic Code 5285, provides for a 60 percent 
rating for residuals of fractured vertebra without cord 
involvement and a 100 percent disability rating for residuals 
of fractured vertebra with cord involvement.  As previously 
discussed, the March 2003 VA examination did not show any 
residuals of fractured vertebra or cord involvement.  
Therefore, the appellant is not entitled to an increased 
rating pursuant to Diagnostic Code 5285.

Pursuant to Diagnostic Code 5286, a 60 percent disability 
rating is warranted for complete bony fixation (ankylosis) of 
the spine at a favorable angle and a 100 percent disability 
rating is warranted for complete bony fixation (ankylosis) of 
the spine at an unfavorable angle.  The appellant in this 
case does not have complete bony fixation of the spine 
(ankylosis) at either a favorable or an unfavorable angle.  
In fact, the March 2003 VA examination shows the appellant's 
range of motion includes extension to 20 degrees, flexion to 
45 degrees, right and left lateral flexion to 15 degrees, and 
rotation to 15 degrees.  Although, the Board notes that the 
appellant indicated subjective complaints of pain throughout 
his range of motion.  Nevertheless, the appellant's pain on 
motion was found to be "minimal" by the March 2003 VA 
examiner and the appellant is clearly capable of movement of 
the spine.  Accordingly, increased ratings of 60 and 100 
percent are not warranted in this case based upon the absence 
of complete bony fixation (ankylosis) of the spine at either 
a favorable or an unfavorable angle.

Finally, Diagnostic Code 5289 provides for a 50 percent 
disability rating where there exists ankylosis of the lumbar 
spine at an unfavorable angle.  As previously discussed, the 
March 2003 VA examiner found that the appellant had a limited 
range of motion and that functional loss due to pain was 
minimal.  Therefore, the evidence shows that a 50 percent 
disability rating for ankylosis of the lumbar spine is not 
warranted in this case.

The Board acknowledges that the appelant's low back disorder 
is disabling to him.  He does have limitation of motion, and 
there is no doubt that he experiences pain on motion of the 
low back.  It is reasonable to expect that he would have 
difficulty with prolonged activities such as sitting or 
standing.  However, the current 40 percent disability rating 
adequately compensates the appellant for his limitation of 
motion, other symptoms, and any functional loss.  As 
indicated above, although limitation of motion is present, it 
is not sufficient to warrant a higher rating.  The Board 
additionally notes that the March 2003 VA examination shows 
that the appellant does not use a brace or a cane.

For the above reasons and bases, the Board finds that the 
current 40 percent disability rating adequately compensates 
the appellant for his functional loss due to pain and his 
limitation of motion.  Therefore, the claim for an increased 
rating is denied.  The Board has specifically considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the appellant's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
current level of his low back disability.  As indicated 
above, there are no findings of neurologic manifestations or 
incapacitating episodes that would warrant a 60 percent 
disability rating.

The Board additionally notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2003).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

In this case, the August 2003 statement of the case shows 
that the RO has previously considered whether an 
extraschedular rating is appropriate for the appellant's low 
back disability.  Furthermore, the question of an 
extraschedular rating is a component of the appellant's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  While the Board does not have the authority to 
grant an extraschedular evaluation in the first instance, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

The schedular evaluation for the appellant's low back 
disability is not inadequate.  As fully detailed above, 
higher disability ratings are available for low back 
disability where specific objective criteria are met.  The 
appellant simply has not met the schedular criteria for such 
a higher disability rating.  In this case, the appellant's 
symptoms include pain, limitation of motion, and difficulty 
sitting and standing for prolonged periods of time.  It does 
not appear that the appellant has an "exceptional or 
unusual" disability; he merely satisfied the requirements 
for the current 40 percent disability rating.  As previously 
discussed, his symptoms coincide with the objective 
requirements for a 40 percent disability rating, and it is 
exactly these symptoms for which he is being compensated.  In 
other words, he does not have any symptoms from his low back 
that are unusual or are different from those contemplated by 
the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to an increased disability rating greater than 40 
percent for service-connected low back disability is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



